Welcome
Ladies and gentlemen, I shall now read a message from Mr Buzek.
'I am pleased to inform you that today we have the honour of welcoming Bogdan Borusewicz, Speaker of the Polish Senate, Irena Degutienė, Speaker of the Seimas of the Republic of Lithuania and Volodimir Litvin, Speaker of the Verkovna Rada of Ukraine.
The three speakers met today in Parliament for an extraordinary session of the Parliamentary Assembly of Lithuania, Poland and Ukraine. This assembly is rooted in the tradition of the Polish-Lithuanian Commonwealth, which for more than two centuries has represented the boundary of Europe, understood as a political, cultural and civil project.
The meeting of this parliamentary assembly in Strasbourg today marks the 220th anniversary of the adoption of the 3 May Constitution, the first constitution in Europe.'